EXHIBIT 10.1

Message [image001.jpg]

November 29, 2005

Stephen Morrison
156 Por La Mar Circle
Santa Barbara, CA 93103

Dear Stephen:

This letter agreement (the “Agreement”) amends and restates the employment
agreement (the “Original Agreement”) dated February 19, 2001 between you,
Stephen Morrison, and 724 Solutions Inc. (the “Company”), as amended on February
18, 2004.

The Company agrees to employ you and you accept such employment on a full time
basis in the position of Chief Financial Officer and Senior Vice-President
Corporate Services, upon the terms and conditions set forth in this Agreement.
You will report directly to the Chief Executive Officer of the Company and
indirectly to the Board of Directors of the Company (the “Board of Directors”).

Your duties and responsibilities shall consist of those necessary to perform the
functions of the office of Chief Financial Officer and Senior Vice-President
Corporate Services of the Company, including, without limitation, those duties
set out in the document entitled “Board Mandate & Division of Responsibilities
Between the Board of Directors & Management”.  You shall perform such duties and
exercise such power as may from to time be determined by the Board of Directors
of the Company.

You will devote to the business and affairs of the Company, all of the time and
attention reasonably necessary to carry out the duties of your position, and
will ensure that you are not at any time engaged in conduct which would
constitute a conflict with the interests of the Company.  You will also comply
with all Company policies as adopted by the Company from time to time.

Certain additional terms of your employment are set out on Schedule “A”, which
forms an integral part of the Agreement. This Agreement together with the
Confidentiality and Non-Competition Agreement attached as Schedule “B”
constitute the entire agreement between the parties with respect to all of the
subject matter hereof and the parties acknowledge and agree that its execution
has not been induced by, nor do either of the parties rely upon or regard as
material, any representations or writings whatsoever not incorporated and made a
part of this Agreement.  This Agreement supersedes and replaces any prior
agreements understandings, negotiations and discussions, whether oral or
written, between the parties.




If you are in agreement with the terms of this Agreement, please so indicate by
signing in the space provided below.

Yours truly,

John J Sims
Chief Executive Officer

I agree to the terms of employment as described in this Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Stephen Morrison

 

Date

 




Schedule “A”

ADDITIONAL TERMS

1.

Salary.  Your salary will be USD 180,000 per annum. You shall be eligible to
participate in an annual incentive bonus program, with a target equal to 45% of 
your base salary. The actual bonus payout shall be determined based upon the
Company’s achievement level against financial and performance objectives
determined by the Company’s Board of Directors in its discretion from time to
time.

 

 

 

2.

Vacation.  You will be entitled to a vacation of 4 weeks in each full calendar
year.  Your vacations shall be taken at such time as the Chief Executive Officer
of the Company may from time to time approve, having regard to the operations of
the Company.  A maximum of 5 unused vacation days may be carried forward into
the next calendar year.

 

 

 

3.

Benefits.  You will be eligible to participate in any plans generally maintained
from time to time by the Company for the benefit of the Company’ officers,
including, but not limited to, those pertaining to group life, accident, dental,
prescription, sickness and medical, and long term disability insurance on the
same terms and conditions as other similarly situated officers of the Company. 
Your share of premiums under these plans, if any, can be deducted automatically
from your paycheck on a pre-tax basis.

 

 

 

4.

Options to Purchase Shares.  Subject to approval of the Board of Directors, and
you and the Company entering into the Company’s standard Option Agreement, the
Company hereby grants to you:

 

 

 

 

(a)

the option to purchase 12,750 common shares of the Company (or the group of
companies that forms the Company), at their Fair Market Value (as defined in the
2005 Stock Incentive Plan) on the date of the grant, which option vests on and
continues from the first anniversary of the date of the grant; and

 

 

 

 

(b)

the option to purchase 12,750 common shares of the Company (or the group of
companies that forms the Company), at their Fair Market Value (as defined in the
2005 Stock Incentive Plan) on the date of the grant, which option vests on and
continues from the second anniversary of the date of the grant; and

 

 

 

 

(c)

the option to purchase 12,750 common shares of the Company (or the group of
companies that forms the Company), at their Fair Market Value (as defined in the
2005 Stock Incentive Plan) on the date of the grant, which option vests on and
continues from the third anniversary of the date of the grant; and

 

 

 

 

(d)

the option to purchase 12,750 common shares of the Company (or the group of
companies that forms the Company), at their Fair Market Value (as defined in the
2005 Stock Incentive Plan) on the date of the grant, which option vests on and
continues from the fourth anniversary of the date of the grant.




5.

Termination

 

 

 

 

(a)

Termination of Employment.  Neither the Company nor you makes any representation
to the other that employment will continue for a set period of time or that
employment will be terminated only under particular circumstances.  Both the
Company and you may terminate your employment at any time or for any reason,
subject to the provisions of this agreement.

 

 

 

 

(b)

Termination Obligations.  You agree as follows:

 

 

 

 

 

(i)

All property, including, without limitation, all equipment, tangible proprietary
information (including confidential data), documents, books, records, reports,
notes, contracts, lists, computer disks (and other computer-generated files and
data), and copies thereof, created on any medium and furnished to, obtained by,
or prepared by you in the course of or incident to your employment, belongs to
the Company or its affiliates and shall be returned promptly to the Company upon
termination of your employment by either the Company, for any reason (and
whether for Cause or not), or you.

 

 

 

 

 

 

(ii)

All benefits to which you are otherwise entitled shall cease upon your
termination for any reason (and whether for Cause or not), unless explicitly
continued either under this Agreement, under any specific written policy or
benefit plan of the Company or its affiliates, or as may be required by statute.

 

 

 

 

 

 

(iii)

Upon termination of employment for any reason (and whether for Cause or not)
under this Agreement, you shall be deemed to have resigned from all offices and
directorships then held with the Company or any subsidiary.  You shall sign any
document or do such things that are reasonably required by the Company to give
effect to any such resignation.  Should you fail to do so, any director of the
Company is hereby irrevocably authorized in your name and on his behalf to sign
any document or do any thing that is required to give effect thereto.

 

 

 

 

 

 

(iv)

Your obligations under this section  “Termination” shall survive the termination
of this Agreement and the termination of employment for any reason (and whether
for Cause or not).




 

 

(v)

Following any voluntary termination of employment or termination for Good Reason
by you, you shall, where reasonably requested by the Company, reasonably
cooperate with the Company for a reasonable period of time after such
termination of employment in the orderly transition of duties and work
assignments to other employees of the Company and its affiliates, provided that
the Company continues to pay you compensation on a per diem basis, at a rate
equal to your base salary in effect at your date of termination, during any such
reasonable period of time that your cooperation is requested.  You shall also
reasonably cooperate, at the Company’s expense, in the defense of any action
brought by any third party against the Company and its affiliates that relates
in any way to your acts or omissions while employed by the Company and its
affiliates.

 

 

 

 

 

(c)

Termination upon Death.  If you die during your employment, this Agreement shall
automatically terminate.

 

 

 

 

 

(d)

Termination upon Disability.  If during your employment, you shall become
physically or mentally incapacitated and as a result thereof you are unable to
perform the essential functions of your position with or without a reasonable
accommodation, for a continuous period of more than 120 days, then the Company
and you specifically agree that this Agreement has been frustrated, and
therefore the Company is entitled to terminate your employment on one month’s
notice or grant you one month’s salary in lieu of notice.

 

 

 

 

 

(e)

Termination of Employment Term Without Cause.  Subject to Section (g), the
Company reserves the right to terminate your employment without Cause at any
time upon paying to the you a lump sum amount (the “Severance Amount”) equal to
the sum of the following:

 

 

 

 

 

 

(i)

nine (9) months of your then current base salary; and

 

 

 

 

 

 

(ii)

the product nine (9) multiplied by your Average Monthly Bonus,

 

 

 

 

 

 

in each case, less statutory deductions and withholdings, which amount the
parties agree is pay-in-lieu of reasonable notice. You agree to release the
Company and its affiliates from any action, cause of action, claim or demand
against the Company or any other person, which may arise as a consequence of
such termination and to sign a waiver and release to this effect in a form
satisfactory to the Company as a condition to receiving payment under this
Section (e). For purposes of this Agreement, “Average Monthly Bonus” means an
amount equal to the quotient obtained by dividing the total amount of bonus
earned by you in the twelve (12) months immediately prior to the date of your
termination by twelve (12).




 

(f)

Termination for Good Reason.  You may terminate your employment for Good Reason
at any time.  Upon such termination for Good Reason, the Company shall pay you
the Severance Amount.  You agree to release the Company and its affiliates from
any action, cause of action, claim or demand against the Company or any other
person, which may arise as a consequence of such termination and to sign a
waiver and release to this effect in a form satisfactory to the Company as a
condition to receiving payment under this Section (f).  For purposes of this
Agreement, “Good Reason” will exist at any time following the occurrence of one
or more of the following events without your written consent:

 

 

 

 

 

 

(i)

subject to Section (g), the assignment to you of any duties materially
inconsistent with your position, authority, duties or responsibilities pursuant
to this Agreement or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities;

 

 

 

 

 

 

(ii)

a reduction in your compensation and benefits as set forth in Schedule “A”; or

 

 

 

 

 

 

(iii)

relocation, without your consent of your place of employment by more than fifty
(50) miles;

 

 

 

 

 

 

provided, however, that you shall not terminate your employment hereunder unless
you first give notice of your intention to terminate and the grounds for such
termination, and the Company has not, within thirty (30) days following receipt
of such notice, cured such Good Reason.

 

 

 

 

(g)

Special Considerations on Change of Control. Notwithstanding Section (e) and
Section (f)(i), you acknowledge and agree that if a Change of Control has
occurred, and in connection with that Change of Control, (i) the acquirer (or
its affiliate) offers you employment or continues your employment in a position
that is, when taken as a whole, comparable in all significant respects to your
position, authority, duties and responsibilities with the Company prior to such
Change of Control (it being understood that your title, reporting relationship,
responsibilities or authority may change as a result of the Change of Control),
and (ii) your employment is not terminated by the acquirer (or its affiliate)
within twelve (12) months of the Change of Control, then the Company shall not
be obligated to pay you the Severance Amount. For purposes of the foregoing,
“Change of Control” means any one person, corporation or other entity acquires
directly or indirectly (i) 50% or more of the Company’s voting securities, or
(ii) all or substantially all of the Company’s assets.

 

 

 

 

(h)

Termination of Employment Term for Cause. the Company may at any time and
without notice immediately terminate your employment for Cause and you shall
have no right to receive any compensation or benefit hereunder (with the
exception of compensation earned but unpaid as of the termination date).  For
purposes of this Agreement, “Cause” will exist at any time following the
occurrence of one or more of the following events:




 

 

(i)

any willful act of personal dishonesty, fraud or misrepresentation taken by you
in connection with his responsibilities as an employee which was intended to
result in your substantial gain or personal enrichment at the expense of  the
Company or its affiliates;

 

 

 

 

 

 

(ii)

your conviction of a felony (other than driving-related offenses), or the
equivalent in a jurisdiction other than the United States, on account of any act
which was materially injurious to the Company or any of its affiliates, or the
reputation of the Company or any of its affiliates, as reasonably determined by
the Board of Directors of the Company;

 

 

 

 

 

 

(iii)

your willful and continued failure to substantially perform your principal
duties and obligations of employment (other than any such failure resulting from
incapacity due to physical or mental illness;

 

 

 

 

 

 

provided, that for purposes of this Section (h), no act or failure to act shall
be considered “willful” unless done or omitted to be done by you in bad faith
and without reasonable belief that the act or omission was in or not opposed to
the best interests of  the Company; provided, further, that the Company shall
not terminate your employment under clause (iii) of this Section (h) unless the
Company first gives notice of its intention to terminate and the grounds for
such termination, and you have not, within thirty (30) days following receipt of
such notice, cured such failure.

 

 

 

 

(i)

Voluntary Termination Period.  You may terminate this Agreement upon giving of
12 weeks’ prior notice to the Company (or such lesser period of time as the
parties may agree upon), in which case this Agreement shall terminate at the
expiration of such 12 week period without any other notice or any payment of
salary or benefit plan contributions subsequent to the termination of this
Agreement.

 

 

 

 

 

(j)

Repayment of Bonuses and Other Advances.  You agree to permit the Company or its
affiliates to deduct the amount of any advanced bonuses or other monies advanced
to you during your employment and so designated as advanced amounts, from any
compensation due you under this Section “Termination”.

 

 

 

 

 

(k)

Treatment of Stock Options, Restricted Stock and Other Securities. 
Notwithstanding any other provisions of this Agreement, upon any termination of
you for any reason and whether for Cause or not, any options, restricted stock
or other securities held by you but subject to vesting which is contingent upon
continued employment with the Company or its affiliates shall be governed by the
provisions of the applicable stock plans and repurchase and award agreements.




Schedule “B”

724 Solutions Inc.

Confidentiality and Non-Competition Agreement

                    In consideration of my employment by 724 Solutions Inc. (the
“Company”), the Company’s promise to disclose to me confidential and proprietary
information and trade secrets of the Company, and the compensation now and
hereafter paid to me, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agrees
with the Company as follows:

          1.       Recognition of Company’s Rights; Nondisclosure.   At all
times during the term of my employment and thereafter, I will hold in strictest
confidence and will not disclose, use, lecture upon, or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use, or publication may be required in connection with my work for the Company,
or unless the President or the Board of Directors of the Company expressly
authorizes such in writing.  The term “Proprietary Information” shall mean trade
secrets, confidential knowledge, data, or any other proprietary information of
the Company and each of its subsidiaries or affiliated companies.  By way of
illustration but not limitation, “Proprietary Information” includes
(a) inventions, foreign and domestic patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, ideas, processes, formulas, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs, and techniques (hereinafter, such included Proprietary
Information is collectively referred to as “Works”); (b) information regarding
plans for research, development, new products and services, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, and customers; and (c) information regarding the
skills and compensation of other employees of the Company.  However, I shall not
be obligated under this paragraph with respect to information I can document is
or becomes readily publicly available without restriction through no fault of
mine.

          2.       Third Party Information.  I understand, in addition, that the
Company may from time to time receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an executive officer of the Company in writing.

          3.       Assignment of Works. 

                              (a)  Company shall own and I hereby assign to the
Company all my right, title, and interest in and to any and all Works (and all
Proprietary Rights with respect thereto), whether or not patentable or
registrable under copyright or similar statutes, that were made or conceived or
reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company to the fullest extent
allowable by law, and I will promptly disclose such Works to Company.  If I use
or disclose my own or any third party’s confidential information or intellectual
property when acting within the scope of my employment or otherwise on behalf of
Company, Company will have and I hereby grant Company a perpetual, irrevocable,
worldwide royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.




                              (b)  I acknowledge that all original works of
authorship that are made by me (solely or jointly with others) during the term
of my employment with the Company and that are within the scope of my employment
and protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C. § 101).  Works assigned to the
Company by this paragraph 3 are hereinafter referred to as “Company Works.”

                              (c)  To the extent allowable by law, Company Works
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” droit moral rights,” or the like (collectively “Moral Rights”).  To the
extent I retain any such Moral Rights under applicable law, I hereby waive such
Moral Rights and consent to any action with respect to such Moral Rights by or
authorized by Company and specifically grant Company the right to alter such
Company Works.  I will confirm any such waivers and consents from time to time
as requested by Company.

          4.       Enforcement of Proprietary Rights.  I will assist the Company
in every proper way to obtain and from time to time enforce United States and
foreign Proprietary Rights relating to Company Works in any and all countries. 
To that end I will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify, and deliver assignments of such Proprietary rights to
the Company or its designee.  My obligation to assist the Company with respect
to Proprietary Rights relating to such Company Works in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

                    In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf to execute, verify,
and file any such documents and to do all other lawfully permitted acts to
further the purposes of the preceding paragraph thereon with the same legal
force and effect as if executed by me.  I hereby waive and quitclaim to the
Company any and all claims, of any nature whatsoever, that I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.

          5.       Obligation to Keep Company Informed.  During the period of my
employment, I will promptly disclose to the Company fully and in writing and
will hold in trust for the sole right and benefit of the Company any and all
Works.  In addition, I will disclose all patent applications filed by me during
the three (3) years after termination of my employment with the Company.

          6.       Prior Inventions.  Inventions, if any, patented or
unpatented, that I made prior to the commencement of my employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A attached hereto a complete list of
all inventions that I have, alone or jointly with others, conceived, developed,
or reduced to practice or caused to be conceived, developed, or reduced to
practice prior to commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement.  If disclosure of any such
invention on Exhibit A would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such inventions in Exhibit A but
am to inform the Company that all inventions have not been listed for that
reason.




          7.       Other Activities; Non-Competition; Non-Solicitation.

 

          (a)          During the term of my employment with the Company, I will
not, directly or indirectly, participate in the ownership, management,
operation, financing or control of, or be employed by or consult for or
otherwise render services to, any person, corporation, firm, or other entity
that competes in the State of California, or in any other state in the United
States, or in any country in the world with the Company in the conduct of the
business of the Company as conducted or as proposed to be conducted, nor shall I
engage in any other activities that conflict with my obligations to the Company.

 

 

 

          (b)          In consideration of the premises hereof and in further
consideration of the Company’s promise to disclose to me confidential and
proprietary information and trade secrets of the Company and the Company’s
promise to provide me with immediate specialized training, and the experience I
will gain throughout my employment with the Company, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree that for a period of one (1) year after the date
that my employment with the Company is terminated, for any reason, I will not,
directly or indirectly, (i) compete in the state of California, or in any other
State of the United States, or in any country in the world where the Company
engages in business, or proposes to engage in business, on the date of the
termination of my employment with the Company, or (ii) participate in the
ownership, management, operation, financing, or control of, or be employed by or
consult for or otherwise render services to, any person, corporation, firm, or
other entity that competes in the state of California, or in any other State of
the United States, or in any country in the world with the Company in the
conduct of the business of the Company as conducted and as proposed to be
conducted on the date of termination of my employment.  Notwithstanding the
foregoing, I am permitted to own up to 5% of any class of securities of any
corporation that is traded on a national securities exchange or through Nasdaq.

 

 

 

          (c)           During the term of my employment and for a period of one
(1) year after my employment with the Company is terminated for any reason, I
will not, directly or indirectly, individually or on behalf of any other person,
firm, partnership, corporation, or business entity of any type, hire, solicit,
assist or in any way encourage any current employee or consultant of the Company
or any subsidiary of the Company to terminate his or her employment relationship
or consulting relationship with the Company or subsidiary nor will I hire or
solicit the employment services of any former employee of the Company or any
subsidiary of the Company whose employment has been terminated for less than six
(6) months.

 

 

 

          (d)          For a period of one (1) year after my employment with the
Company is terminated for any reason, I will not, directly or indirectly,
individually or on behalf of any other person, firm, partnership, corporation,
or business entity of any type, solicit, contact, call upon, communicate with,
or attempt to communicate with, any Customer of the Company.

          8.       No Improper Use of Materials.  I understand that I shall not
use the proprietary or confidential information or trade secrets of any former
employer or any other person or entity in connection with my employment with the
Company.  During my employment by the Company I will not improperly use or
disclose any proprietary or confidential information or trade secrets, if any,
of any former employer or any other person or entity to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person or entity to whom I have an obligation of
confidentiality unless consented to in writing by that former employer, person,
or entity.




          9.       No Conflicting Obligation.  I represent that my performance
of all the terms of this Agreement and as an employee of the Company does not
and will not breach any agreement between me and any other employer, person or
entity.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.

          10.     Return of Company Documents.  When I leave the employ of the
Company, I will deliver to the Company all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Works,
Third Party Information, or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.

          11.     Legal and Equitable Remedies.  Because my services are
personal and unique and because I will have access to and become acquainted with
the Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach of this
Agreement.

          12.     Authorization to Notify New Employer.  I hereby authorize the
Company to notify my new employer about my rights and obligations under this
Agreement following the termination of my employment with the Company.

          13.     Notices.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified in the Employment
Agreement between me and the Company.  Such notice shall be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three days after the date of mailing.

          14.     General Provisions.

                              14.1     Governing Law.  This Agreement will be
governed by and construed according to the laws of the State of California
without regard to conflicts of law principles.

                              14.2     Exclusive Forum.  I hereby irrevocably
agree that the exclusive forum for any suit, action, or other proceeding arising
out of or in any way related to this Agreement shall be in the state or federal
courts in California, and I agree to the exclusive personal jurisdiction and
venue of any court in California.

                              14.3     Entire Agreement.  This Agreement sets
forth the entire agreement and understanding between the Company and myself
relating to the subject matter hereof and supercedes and merges all prior
discussions between us.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, salary, or compensation will not affect the validity or scope of this
Agreement.  As used in this Agreement, the period of my employment includes any
time during which I may be retained by the Company as a consultant.




                              14.4     Assignment. You acknowledge that the
Company may assign this agreement and the benefits of your covenants and
obligations under this agreement to any person who purchases all or
substantially all the assets of the Company.  In addition, this agreement and
the rights and obligations of the Company may be assigned at any time by the
Company to an affiliate of the Company.  Subject to the forgoing, neither this
agreement nor any rights or obligations hereunder shall be assignable by any
party without the prior written consent of the other party.  Subject thereto,
this agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors, administrators, legal personal
representatives, successors (including any successor by reason of amalgamation
or statutory arrangement of any party) and permitted assigns.

                              14.5     Severability.

                              (a)     I acknowledge and agree that each
agreement and covenant set forth herein constitutes a separate agreement
independently supported by good and adequate consideration and that each such
agreement shall be severable from the other provisions of this Agreement and
shall survive this Agreement.

                              (b)     I understand and agree that Section 7 of
this Agreement is to be enforced to the fullest extent permitted by law. 
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of Section 7 is too broad to be enforced as written, the
Company and I intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable, provided,
however, that such reformation applies only with respect to the operation of
such provision in the particular jurisdiction with respect to which such
determination was made.  If, however, Section 7 is held to be illegal, invalid,
or unenforceable under present or future law, and not subject to reformation,
then (i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such provision was never a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance.

                              14.6     Successors and Assigns.

                    This Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be for the benefit of
the Company, its successors and assigns.

                              14.7     Survival.  The provisions of this
Agreement shall survive the termination of my employment for any reason and the
assignment of this Agreement by the Company to any successor in interest or
other assignee.  I further understand and agree that the phrase “term of
employment” contained herein shall include any period of time during which I am
retained by the Company as a consultant and/or independent contractor.

                              14.8     Waiver.  No waiver by the Company of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach.  No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right.  The Company shall not be required to
give notice to enforce strict adherence to all terms of this Agreement.

                              14.9     Headings.  The headings to each section
or paragraph of this Agreement are provided for convenience of reference only
and shall have no legal effect in the interpretation of the terms hereof. 




                    This Agreement shall be effective as of November 29, 2005.

                    I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO
INVENTIONS I MAKE DURING MY EMPLOYMENT, RESTRICTS MY RIGHT TO DISCLOSE OR USE
THE COMPANY’S PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT, AND
PROHIBITS ME FROM COMPETING WITH THE COMPANY AND/OR FROM SOLICITING EMPLOYEES
AND CUSTOMERS OF THE COMPANY FOR ONE (1) YEAR AFTER MY EMPLOYMENT WITH THE
COMPANY IS TERMINATED FOR ANY REASON.

                    I HAVE READ THIS CONFIDENTIALITY AND NON-COMPETE AGREEMENT 
CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE COMPLETELY FILLED OUT EXHIBIT A TO
THIS AGREEMENT.

Dated: ___________________ 2005.

 

--------------------------------------------------------------------------------

 

 

Stephen Morrison

 

 

 

 

 

156 Por La Mar Circle

 

 

Santa Barbara, California

 

 

93103

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

John Sims

 

 

Chief Executive Officer

 

 




EXHIBIT A

_________________________________

_________________________________

Ladies and/or Gentlemen:

          1.     The following is a complete list of all inventions or
improvements relevant to the subject matter of my employment by 724 Solutions
Inc. (the “Company”) that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my employment by the
Company that I desire to remove from the operation of the Company’s
Confidentiality and Non-Compete Agreement.

x

No inventions or improvements.

______See below:

______Additional sheets attached.

          2.     I propose to bring to my employment the following materials and
documents of a former employer:

______No materials or documents.

______See below:

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

 

 

--------------------------------------------------------------------------------

 

Date

 